Title: Orderly Book, 1 October 1758
From: Washington, George
To: 



[1 October 1758]

Camp at Reas Town Sunday Octr 1st 1758
G. O.
Parole Geneva
Colo. for to Morrow Colo. Montgomrie.
Field Officer for to morrow Lt Colo. Mercer.
Adjutant for to morrow 2 Virginia Regimt.
As the reports of Commands coming to Camp hath hitherto been made in a very irregulr manner to the Field Officer of the day Genl Forbes repeats his order that upon all Commands coming to Camp the Commanding Officers are immediately to inform the Field Officer of the day of it & likewise Commanding Officers of Posts as they pass them. As the Salt in store is

almost exhausted the Troops are to be inform’d that they must fall upon Some method to provide themselves with it.


Detail for Guards
C.
S.
S.
C.
P.


H.


1
2
32


1 Vs.

1

1
15


2 [Vs.]
1
1
2
1
24


3 B. P.


2

10



1
2
5
4
81


Fatigue







H.


0

15


1 [V.]


1

7


2 [V.]


1

12


3 B. P.




6





2

40


